Citation Nr: 1141664	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which in part denied service connection for a back disorder.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a back disorder.  He alleges he was recently diagnosed with bulging and torn discs in his back and relates this to his service.  A review of his service treatment records show that a moderate scoliosis was noted on his June 1979 entrance examination.  He is shown to have injured his back in December 1981 after slipping on ice, and was again shown to report to sick call for recurrent low back pain in March 1982.  Although his June 1982 separation examination was normal, he did endorse recurrent back pain in the accompanying report of medical history.  He is also shown to have been treated post service for back pain after falling out of bed in October 1997 and again in May 2006 after a motor vehicle accident.  There is also of record conflicting opinions as to the etiology of the Veteran's back disorder, with an unfavorable opinion from an April 2008 VA examination and a June 2008 favorable opinion from the Veteran's treating VA physician.

The Board finds that a remand is necessary to properly address this matter.  The Veteran is noted to have waived a requested decision review officer (DRO) hearing in lieu of an informal conference, which was conducted in October 2008.  The informal conference had an agreed upon action which indicated that the DRO would request a folder review and new opinion to reconcile the conflicting etiology opinions described above.  The DRO was to ask that the Veteran's treating VA physician (Dr. Healy) or a Board certified orthopedist conduct the review and provide the opinion.

Thereafter, a VA medical opinion was obtained in February 2009.  This opinion provided another unfavorable opinion after review of the service treatment records specifically, the records documenting the December 1981 back injury, and VA records.  However, the opinion was neither drafted nor signed by Dr. Healy nor a Board certified orthopedist.  Instead this was signed by a physician's assistant.  Thus the opinion does not meet the criteria of the agreed upon action of the October 2008 informal conference.

In addition, a review of the October 2008 VA examination and February 2009 medical opinion reveals that they did not fully address the complete service department records, as there is no mention of the scoliosis noted on entry and the March 1982 sick call record.  Thus re-examination must address the complete service department records and include a discussion of possible aggravation of the pre-existing scoliosis. 

In view of the need to remand for additional development, the Veteran should be provided an opportunity to notify the VA of any additional records pertinent to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his back disorder since service.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  Following completion of the above, the AOJ should schedule the veteran for a VA orthopedic examination to determine the nature and likely etiology of his claimed back disability.  The examination must be conducted either by the Veteran's VA physician Dr. Healy, or a Board certified orthopedist, preferably an orthopedic surgeon.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, to include X-ray and MRI (if further indicated).  All manifestations of current disability should be described in detail.  The examiner should address the following:  

Does the veteran have any current, chronic disability in his back?  If so, is it at least as likely as not that any current disability of his back began in service, is due to a preexisting scoliosis that was aggravated by service, or is due to arthritis that became manifest to a compensable degree within one year of service?  

In answering these questions, the examiner must consider all service medical records, which include the records showing scoliosis noted prior to entry, the December 1981 back injury, the record noting recurrent back pain in March 1982 and the report of medical history noting complaints of recurrent back pain in June 1982.  The examiner must also consider any and all post-service medical records.  The examiner must also consider any lay evidence which has been provided by the Veteran regarding his back complaints.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

3.  Following completion of the above development, the AOJ should consider all of the evidence of records and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.
  
Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


